Citation Nr: 0628123	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-30 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for entitlement to service connection for 
psychoneurosis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel








INTRODUCTION

The veteran had active service from March 1943 to July 1943.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered in June 2003 by the 
Montgomery, Alabama, Regional Office (RO) and in August 2003 
by the St. Petersburg, Florida, RO of the Department of 
Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Concerning the issue of whether new and material evidence has 
been received in order to reopen a claim for entitlement to 
service connection for psychoneurosis, the recent opinion in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), provided specific 
guidance concerning what would constitute adequate notice 
pursuant to 38 U.S.C.A. § 5103(a) for claims to reopen 
previously denied claims.  The AMC/RO has not had an 
opportunity to provide the veteran with Section 5103(a) 
notice that would comply with this recent Court decision.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that 
complies with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and the decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) 
for the issue of whether new and material 
evidence has been received in order to 
reopen a claim for entitlement to service 
connection for psychoneurosis.



2.  Readjudicate the issue of whether new 
and material evidence has been received 
in order to reopen a claim for 
entitlement to service connection for 
psychoneurosis.  If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



